Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 15, 2016

                                     No. 04-15-00570-CV

                      PEVETO COMPANIES, LTD. d/b/a Brake Check,
                                   Appellant

                                               v.

                        FASA FRICTION LABORATORIES, INC.,
                                     Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-20405
                      Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
       Appellant’s reply brief is due on June 16, 2016. See TEX. R. APP. P. 38.6(c). Before the
due date, Appellant filed an unopposed motion for extension of time to file the reply brief until
July 15, 2016, for an extension of twenty-nine days.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on July 15, 2016. See
id. R. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court